Case 5:20-cv-00321-TKW-MJF Document 1-1 Filed 12/01/20 Page 1 of 26

EXHIBIT A
Washingtor County OGRSS2 1 TKW-MJF Document 1-1 Filed 12/01/20 Page 2 ob@&& 1 of 2

 

 

 

 

 

 

 

 

 

 

 

 

MyFlorida com
a
WashtrAagton Cc
New Search Expand All
Case Number | Filed Date | Case Type — | Contested | ier =
Sr 08/12/2020 Circuit Civil 3-D OPEN NO YES
Filing Date | Description Active | Contested | Judgment Date |
Gaidzi2020 EMPLOYMENT/OTHER — NO =
Party Name | Party Type Attorney ~] =a ——
REGISTER, TIMOTHY ALLEN JUDGE

MHM HEALTH PROFESSIONALS
LLCD Search This Party BEFENCSIT

 

 

 

 

 

 

 

RUDOLPH,
KATHLEEN Search This PLAINTIFF
Party
Dockets OC
Page : 1 fact[ v]
Image Doc# | Action Date Description | Pages
15 11/17/2020 PLAINTIFF'S RESPONSE TO DEFENDANT'S FIRST ADMISSIONS 2
NOTICE OF SERVICE OF PLAINTIFF'S RESPONSE TO DEFENDANT'S FIRST
14 11/17/2020 ADMISSIONS 1
DEFENDANT MHM HEALTH PROFESSIONALS, LLC'S ANSWER AND
7 oa AFFIRMATIVE DEFENSES 7
12 08/06/2020 RETURN OF SERVICE SERVED 1
NOTICE OF APPEARANCE AND DESIGNATION OF PRIMARY AND SECOND
a Genet E-MAIL ADDRESSES :
10 08/04/2020 RETURN OF SERVICE SERVED 1
9 05/13/2020 ISSUED SUMMONS FOR MHM HEALTH PROFESSIONALS,LLC D/B/A MHM 4
CENTURION- EMAILED TO ATTY
5 05/13/2020 Payment received: $410.00 Receipt Number 20 20002184
4 05/13/2020 Assessment 1 Total Assessed $410.00 Balance Remaining $0.00
2 05/13/2020 Judge: Assigned
8 05/12/2020 SUMMONS 1
7 05/12/2020 COMPLAINT 5
6 05/12/2020 CIVIL COVER SHEET 2
3 05/12/2020 Assessment 1 assessed at sum $410.00
1 05/12/2020 Case 672020CA000047CAAXMxX Filed with Clerk on 5/12/2020

 

 

 

 

 

 

| Judge Assignment History Oo]
| Court Events 0]

| Financiat Summary

 

 

 

L)

 

https://www.civitekflorida.com/ocrs/app/caseinformation.xhtml?query=9TSB88amagkZp... 11/30/2020
Washington Couity OCRS°2 + TKW-MJF Document 1-1 Filed 12/01/20 Page 3 opgge 2 of 2

 

 

Reopen History OD |

4+ Pursuant to Florida Statutes and Florida Rules of Court Procedure, records that have been designated as expunged, sealed or confidential may not be available through this service,
For additional information on specific records please contact the Clerk of Court

https://www.civitekflorida.com/ocrs/app/caseinformation.xhtml?query=9T5B88amagkZp... 11/30/2020
Case 5:20-cv-00321-TKW-MJF Document 1-1 Filed 12/01/20 Page 4 of 26
Filing # 107392205 E-Filed 05/12/2020 10:47:44 PM

FORM 1.997. CIVIL COVER SHEET

The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of
pleadings or other documents as required by law. This form must be filed by the plaintiff or petitioner with the
Clerk of Court for the purpose of reporting data pursuant to section 25.075, Florida Statutes. (See instructions
for completion.)

 

 

I. CASE STYLE
IN THE CIRCUIT COURT OF THE FOURTEENTH JUDICIAL CIRCUIT,
IN AND FOR WASHINGTON COUNTY, FLORIDA
Case No.:
Judge:
Plaintiff
Vs.
Defendant
il. AMOUNT OF CLAIM
Please indicate the estimated amount of the claim rounded to the nearest dollar $75.000
Hl. TYPE OF CASE (If the case fits more than one type of case, select the most definitive category.) If the
most descriptive label is a subcategory (is indented under a broader category), place an x on both the main
category and subcategory lines.
X Other
UO Condominium Os Antitrust/Trade Regulation
OO Contracts and indebtedness {1 +Business Transaction
O Eminent domain O Circuit Civil - Not Applicable
O Auto negligence O Constitutional challenge-statute or ordinance
4 Negligence — other O ~~ Constitutionat challenge-proposed amendment
O Business governance {1 ~~ Corporate Trusts
O sBusiness torts & Discrimination-employment or other
Os Environmental/Toxic tort Insurance claims
0 Cs Third party indemnification 0 siIntellectual property
O Construction defect OO _sLibel/Slander
C1 “Mass tort C1) ~~ Shareholder derivative action
OO Negligent security O_ Securities litigation
O Nursing home negligence 1 _sCTrade secrets
© s~Premises liability - commercial Os Trust litigation
OO _sCPremises liability — residential
Products liability O County Civil
CO Real Property/Mortgage foreclosure QO Small Claims up to $8,000
1 ~~ Commercial foreclosure QO Civil
Homestead residential foreclosure OW Replevins
1 _sNon-homestead residential foreclosure OW sEvictions
1 ~—Other real property actions QO Other civil (non-monetary)
0 Professional malpractice
O Malpractice — business
~~ Malpractice — medical
0 Malpractice — other professional

 

Electronically Filed Washington Case # 20000047CAAXMX 05/12/2020 09:47:44 PM
Case 5:20-cv-00321-TKW-MJF Document 1-1 Filed 12/01/20 Page 5 of 26

COMPLEX BUSINESS COURT

This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
Administrative Order. Yes (1 No &)

IV. REMEDIES SOUGHT (check all that apply):
Kl Monetary;
& Non-monetary declaratory or injunctive relief;
& Punitive

V. NUMBER OF CAUSES OF ACTION:
(Specify)

\—

Vi. IS THIS CASE A CLASS ACTION LAWSUIT?
UO Yes
&l No

Vil. HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
&X No
O Yes — If “yes” list all related cases by name, case number and court:

Vill. iS JURY TRIAL DEMANDED IN COMPLAINT?
& Yes
[1 No

 

| CERTIFY that the information | have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that | have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature: s/ Marie A Mattox
Attorney or party
FL Bar No.: 739685
(Bar number, if attorney)
Marie A Mattox
(Type or print name)
Date: 05/12/2020
Case 5:20-cv-00321-TKW-MJF Document 1-1 Filed 12/01/20 Page 6 of 26

IN THE CIRCUIT COURT OF THE
FOURTEENTH JUDICIAL CIRCUIT,
IN AND FOR WASHINGTON
COUNTY, FLORIDA

KATHLEEN RUDOLPH, CASE NO.: 20-CA-
FLA BAR NO.: 0739685
Plaintiff,

VS.

MHM HEALTH PROFESSIONALS, LLC
d/b/a MHM CENTURION,

Defendant.
/
COMPLAINT
Plaintiff, KATHLEEN RUDOLPH, hereby sues Defendant, MHM HEALTH

PROFESSIONALS, INC., d/b/a MHM CENTURION and alleges:

JURISDICTION

1. This is an action brought under the Florida Civil Rights Act, codified at Chapter
760, Florida Statutes.

2. This action involves claims which are, individually, in excess of Thirty Thousand

Dollars ($30,000.00), exclusive of costs and interest.
THE PARTIES
3, At all times pertinent hereto, Plaintiff, KATHLEEN RUDOLPH, has been a
resident of the State of Florida. She was employed with Defendant at all times pertinent hereto
and is sui juris.
4, At all times pertinent hereto, Defendant, MHM HEALTH PROFESSIONALS,

INC., has been conducting business as MHM CENTURION and has been organized and existing
Case 5:20-cv-00321-TKW-MJF Document 1-1 Filed 12/01/20 Page 7 of 26

under the laws of the State of Florida, and has been an "employer" as that term is used under the
applicable laws set forth above.
CONDITIONS PRECEDENT

5. Plaintiff has satisfied all conditions precedent to bringing this action in that
Plaintiff filed a charge of discrimination with the Equal Employment Opportunity Commission.
This action is timely filed thereafter.

FACTS

6. Plaintiff began her employment with Defendant on May 22, 2016 and held the
position of Registered Nurse — Staff Nurse at the time of her wrongful termination on February
2, 2018.

i. Despite Plaintiff's great work reviews, she was subjected to disparate treatment,
different terms and conditions of employment and held to a different standard because of her age.

8. The continuous disparate treatment came at the hands of specifically, but not
limited to HSA Tara Johnson and Director of Nursing (first name unknown) Cook.

9. On January 25, 2018, Johnson called Plaintiff into her office to counsel her about
sick calls. Johnson stated that Plaintiff would be written up for the sick calls though the write up
did not come immediately.

10. On January 30, 2018, Johnson called Plaintiff into her office again. Johnson
informed Plaintiff that she was suspended and could not give her any details.

11. On February 2, 2018, Johnson and Sara Brus from Human Resources called
Plaintiff on the phone and notified Plaintiff that she was terminated and gave the contrived

reason of falsifying work documents, which Plaintiff maintains is patently false.
Case 5:20-cv-00321-TKW-MJF Document 1-1 Filed 12/01/20 Page 8 of 26

12. Plaintiff maintains that several of Plaintiff's much young coworkers were
falsifying documents but were counseled and kept their jobs, a clear demonstration of age-based
discrimination.

13. Plaintiff has retained the undersigned to represent her interests in this cause and is
obligated to pay her a fee for her services. Defendant should be made to pay said fee under the

applicable statutes cited herein.

COUNT I
AGE DISCRIMINATION
9. Paragraphs 1 through 13 are re-alleged and incorporated herein by reference.
10. This is an action against Defendant for discrimination based upon age brought
under Chapter 760, Florida Statutes.
11. Plaintiff has been the victim of discrimination on the basis of Plaintiff's age in

that Plaintiff was treated differently than similarly situated employees of Defendant who are
younger and has been subject to poor treatment on the basis, at least in part, of Plaintiff's age.

12. Defendant is liable for the differential treatment Plaintiff because it controlled the
actions and inactions of the persons making decisions affecting Plaintiff or it knew or should
have known of these actions and inactions and failed to take prompt and adequate remedial
action or took no action at all to prevent the abuses to Plaintiff.

13. Furthermore, Defendant knowingly condoned and ratified the differential
treatment of Plaintiff as more fully set forth above because it allowed the differential treatment
and participated in same.

14. Defendant's known allowance and ratification of these actions and inactions
actions created, perpetuated and facilitated an abusive and offensive work environment within

the meaning of the statutes referenced above.
Case 5:20-cv-00321-TKW-MJF Document 1-1 Filed 12/01/20 Page 9 of 26

15. In essence, the actions of agents of Defendant, which were each condoned and
ratified by Defendant, were of an age-based nature and in violation of the laws set forth herein.

16. The discrimination complained of herein affected a term, condition, or privilege
of Plaintiff's continued employment with Defendant. The events set forth herein led, at least in
part, to adverse action against Plaintiff.

17. Defendant's conduct and omissions constitutes intentional discrimination and
unlawful employment practices based upon age in violation of Chapter 760, Florida Statutes.

18. Asadirect and proximate result of Defendant's conduct described above, Plaintiff
has suffered emotional distress, mental pain and suffering, past and future pecuniary losses,
inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary losses, along
with lost back and front pay, interest on pay, bonuses, and other benefits. These damages have
occurred in the past, are permanent and continuing. Plaintiff is entitled to injunctive and
equitable relief. Plaintiff is also entitled to punitive damages.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for the following relief:

(a) that process issue and this Court take jurisdiction over this case;

(b) __ that this Court grant equitable relief against Defendant under the applicable
counts set forth above, mandating Defendant’s obedience to the laws
enumerated herein and providing other equitable relief to Plaintiff;

(c) enter judgment against Defendant and for Plaintiff awarding damages to
Plaintiff from Defendant for Defendant’s violations of law enumerated
herein;

(d) enter judgment against Defendant and for Plaintiff permanently enjoining
Case 5:20-cv-00321-TKW-MJF Document 1-1 Filed 12/01/20 Page 10 of 26

Defendant from future violations of law enumerated herein;

(e) enter judgment against Defendant and for Plaintiff awarding Plaintiff

attorney's fees and costs;

(f) award Plaintiff interest and equitable relief; and

(g) grant such other relief as being just and proper under the circumstances.

DEMAND FOR TRIAL BY JURY

Plaintiff hereby demands a trial by jury on all issues set forth herein which are so triable.

Dated this 12" day of May 2020.

Respectfully submitted,

/s/ Marie A. Mattox

Marie A. Mattox [FBN 0739685]
MARIE A. MATTOX, P. A.
203 N. Gadsden Street
Tallahassee, FL 32301
Telephone: (850) 383-4800
Facsimile: (850) 383-4801
Email: marie@mattoxlaw.com
Secondary emails:
michelle2@mattoxlaw.com
marlene@mattoxlaw.com

ATTORNEYS FOR PLAINTIFF
Case 5:20-cv-00321-TKW-MJF Document 1-1 Filed 12/01/20 Page 11 of 26
Filing # 107392205 E-Filed 05/12/2020 10:47:44 PM

IN THE CIRCUIT COURT OF THE
FOURTEENTH JUDICIAL CIRCUIT,

 

IN AND FOR WASHINGTON
COUNTY, FLORIDA
KATHLEEN RUDOLPH, CASE NO.: 20-CA-
FLA BAR NO.: 0739685
Plaintiff,
VS.
MHM HEALTH PROFESSIONALS, LLC SUMMONS
d/b/a MHM CENTURION,
Defendant.
/
THE STATE OF FLORIDA:

To Each Sheriff of the State:

YOU ARE COMMANDED to serve this summons and a copy of the complaint or
petition in this action on Defendant:

MHM HEALTH PROFESSIONALS, LLC d/b/a MHM CENTURION
C/O C T CORPORATION SYSTEM — REGISTERED AGENT

1200 SOUTH PINE ISLAND ROAD

PLANTATION, FL 33324

Each defendant is required to serve written defenses to the complaint or petition on
Marie A. Mattox, P. A., Plaintiff’s attomey, whose address is 203 North Gadsden Street,
Tallahassee, FL 32301, within 20 days after service of this summons on that defendant,
exclusive of the day of service, and to file the original of the defenses with the clerk of this court,
either before serve on plaintiff's attorney or immediately thereafter. If a defendant fails to do
so, a default will be entered against that defendant for the relief demanded in the complaint or

petition.
DATED on 2020.
CLERK OF THE CIRCUIT COURT

By:

 

Electronically Filed Washington Case # 20000047CAAXMX 05/12/2020 09:47:44 PM
Case-5:20-cv-00321-TKW-MJF Document 1-1 Filed 12/01/20 Page 12 of 26

 

Filing # 107392205 E-Filed 05/12/2020 10:47:44 PM

IN THE CIRCUIT COURT OF THE
FOURTEENTH JUDICIAL CIRCUIT,

 

IN AND FOR WASHINGTON
COUNTY, FLORIDA
KATHLEEN RUDOLPH, CASE NO.: 20-cA- 47]
FLA BAR NO.:: 0739685
Plaintiff,
VS.
MHM HEALTH PROFESSIONALS, LLC SUMMONS
d/b/a MUM CENTURION,
Defendant.
/
THE STATE OF FLORIDA:

To Each Sheriff of the State:

YOU ARE COMMANDED to serve this summons and a copy of the complaint or
petition in this action on Defendant:

MHM HEALTH PROFESSIONALS, LLC d/b/a MHM CENTURION
C/O C T CORPORATION SYSTEM — REGISTERED AGENT

1200 SOUTH PINE ISLAND ROAD

PLANTATION, FL 33324

Each defendant is required to serve written defenses to the complaint or petition on
Marie A. Mattox, P. A., Plaintiffs attorney, whose address is 203 North Gadsden Street,
Tallahassee, FL 32301, within 20 days after service of this summons on that defendant,
exclusive of the day of service, and to file the original of the defenses with the clerk of this court,
either before serve on plaintiff's attorney or immediately thereafter. If a defendant fails to do
so, a default will be entered against that defendant for the relief demanded in the complaint or

petition.

DATED on MW I 13 , 2020.

CLERK OF THE CIRCUIT COURT

  

 

 

 

 
Case 5:20-cv-00321-TKW-MJF Document 1-1 Filed 12/01/20 Page 13 of 26
Filing # 111285459 E-Filed 08/04/2020 06:37:25 PM

IN THE FOURTEENTH CIRCUIT
COURT OF THE SECOND JUDICIAL
CIRCUIT, IN AND FOR
WASHINGTON COUNTY, FLORIDA

KATHLEEN RUDILOH, CASE NO.: 20-CA-47
Plaintiff,

Vv.

MHM HEALTH PROFESSIONAL, LLC
d/b/a MHM CENTURION,

Defendants.
/

NOTICE OF APPEARANCE AND DESIGNATION

OF PRIMARY AND SECONDARY E-MAIL ADDRESSES

The undersigned, Erika E. Goodman, now appears as additional counsel of record for
Plaintiff. Pursuant to Florida Rule of Judicial Administration 2.516(b)(1)(A), the undersigned
hereby designates her primary and secondary e-mail addresses and requests that order, process,
pleadings, and other documents filed and served in this matter be served on her at the following
Primary and Secondary e-mail addresses listed below. Where service of hard copies is to be
made in addition to the e-mail service, counsel requests that the copies be served on her at the
physical address listed below.

Primary E-Mail Address: Erika@erikagoodmanlaw.com

Secondary E-Mail Address: sherry@mattoxlaw.com
Scheduling: michelle2@mattoxlaw.com

I HEREBY CERTIFY that a copy of the foregoing has been furnished via electronic

filing only to all counsel of record this 4% day of August 2020.

Electronically Filed Washington Case # 20000047CAAXMX 08/04/2020 05:37:25 PM
Case 5:20-cv-00321-TKW-MJF Document 1-1 Filed 12/01/20 Page 14 of 26

Respectfully submitted,

4/ Erika E. Goodman

Erika E. Goodman

Florida Bar No.: 0060951

MARIE A. MATTOX, P. A.

203 North Gadsden St.

Tallahassee, FL 32301

Telephone:(850) 383-4800 or Cell (850)556-4546
Facsimile: (850) 383-4801

ATTORNEY FOR PLAINTIFF
Case 5:20-cv-00321-TKW-MJF Document 1-1 Filed 12/01/20 Page 15 of 26
Filing # 111267894 E-Filed 08/04/2020 03:26:07 PM

 

CASE #20-CA-47
5/15/2020

PLAINTIFF
KATHLEEN RUDOLPH
VS
DEFENDANT
MHM HEALTH PROFESSIONALS, LLC A/K/A CENTURNION OF FLORIDA

ATTORNEY: MARIE A, MATTOX
FIRM: MARIE A. MATTOKX, P.A.

TO: MHM HEALTH PROFESSIONALS, LLC A/K/A CENTURNION OF FLORIDA
C/O CT CORPORATION SYSTEM (REGISTERED AGENT)
1200 SOUT PINE ISLAND ROAD
PLANTATION FL 33324

We, received this: SUMMONS / COMPLAINT On: 5/13/2020 At: 8:08 A.M.

This process was served to the above named Corporation/Sole Proprietorship’ or Individual
named, by delivering a true copy of the: SUMMONS / COMPLAINT

Type of service is: CORPORATE

Accepted By: CT CORPORATION SYSTEM (CONTACT DONNA MOCH) Title: CORPORATE
On: 5/15/2020 = At: 1:40 P.M.

Comments:

Affiant states upon information and belief that-said person is not in the Military Service of the
United States as the term defined in either the state or Federal Statues.

1 certify that | am of legal age, I ‘have no interest jn the above action and 1 am authorized to serve
this process. FS 92.525. Under penalities of perjury, [ declare that Ih e read the forgoing
(Document) and that thé facts in it are true.

 

 

aig a.

 

 

 

 

ie ON MCKIE
SPHCIAL|PROCESS SERVER # 1369
BR vag conn FLORIDA

PROCESS AND RECOVERY SERVICES, INC
3603 MONMOUTH CT,
TALLAHASSEE FL 32308

Our Control # 22098

Electronically Filed Washington Case # 20000047CAAXMX 08/04/2020 02:26:07 PM

 
Case 5:20-cv-00321-TKW-MJF Document 1-1 Filed 12/01/20 Page 16 of 26
Filing # 111408003 E-Filed 08/06/2020 03:37:09 PM

 

CASE #20-CA-47
5/15/2020

PLAINTIFF
KATHLEEN RUDOLPH
VS
MHM HEALTH PROFESSIONALS, LLC A/K/A CENTURNION OF FLORIDA

ATTORNEY: MARIE A, MATTOX
FIRM: MARIE A. MATTOX, P.A.

TO: MHM HEALTH PROFESSIONALS, LLC A/K/A CENTURNION OF FLORIDA
C/O CT CORPORATION SYSTEM (REGISTERED AGENT)
1200 SOUT PINE ISLAND ROAD
PLANTATION FL 33324

We, received this: SUMMONS / COMPLAINT On: 5/13/2020 At: 8:08 A.M.

This process was served to the above named Corporation/Sole Proprietorship or Individual
named, by delivering a true copy of the: SUMMONS / COMPLAINT

Type of service is:) CORPORATE

Accepted By: CT CORPORATION SYSTEM (CONTACT DONNA MOCH) Title: CORPORATE
On: 5/15/2020 At: 1:40 P.M.

Comments:

Affiant states upon information and belief that said person is not in the Military Service of the
United States as the term defined in either the state or Federal Statues.

' certify that I am of legal age, ] have no interest in the above action and I am authorized io serve
this process. PS 92.525. Under penalities of perjury, I declare that I have read the forgoing
(Document) and that the facts in it are true.

 

 

 

LAs Se

 

 

ar ON MCKIE
S

PHCIAL|PROCESS SERVER # 1369
BR acon FLORIDA

 

PROCESS AND RECOVERY SERVICES, INC
3603 MONMOUTH CT,
TALLAHASSEE FL 32308

Our Control # 22098

Electronically Filed Washington Case # 20000047CAAXMX 08/06/2020 02:37:09 PM

 
Case 5:20-cv-00321-TKW-MJF Document 1-1 Filed 12/01/20 Page 17 of 26
Filing # 112236918 E-Filed 08/24/2020 09:14:49 AM

IN THE CIRCUIT COURT OF THE FOURTEENTH JUDICIAL CIRCUIT
IN AND FOR WASHINGTON COUNTY, FLORIDA

KATHLEEN RUDOLPH,
Plaintiff,
Vv. Case No. 2020-CA-000047

MHM HEALTH PROFESSIONALS, LLC,
d/b/a MHM CENTURION,

Defendant.
/

DEFENDANT MHM HEALTH PROFESSIONALS, LLC’S
ANSWER AND AFFIRMATIVE DEFENSES

Defendant MHM Health Professionals, LLC (“MHMHP”),'| by and through its
undersigned counsel, hereby answers the correspondingly-numbered paragraphs of
Plaintiff Kathleen Rudolph’s (“Rudolph’ or “Plaintiff’) Complaint herein as follows:

NATURE OF THE ACTION

1. Defendant admits that Plaintiff purports to bring this action under the Florida
Civil Rights Act, codified at Chapter 760, Fla. Stat., but denies that it violated the same or
that Plaintiff is entitled to any relief.

2. Defendant admits that Plaintiff purports to bring this action for claims,
individually, in excess of Thirty Thousand Dollars ($30,000), exclusive of costs and
interest, but denies that Plaintiff is entitled to any relief.

THE PARTIES
3. Defendant admits that Rudolph was employed by MHMHP. Defendant is

without knowledge as to Plaintiffs residency, and therefore, denies the same.

 

1 MHMHP does not do business as “MHM Centurion,” nor is it aware of an entity by that name.

ACTIVE 518541 18v1
Case 5:20-cv-00321-TKW-MJF Document 1-1 Filed 12/01/20 Page 18 of 26

4. Defendant admits that MHMHP is a limited liability company that does
business in Florida and that MHMHP employed Plaintiff. Defendant otherwise denies the
allegations of this paragraph.

CONDITIONS PRECEDENT

5. Defendant denies the allegations of this paragraph.
FACTS
6. Defendant admits that Plaintiff began her employment on or around May

22, 2016 and was terminated on or around February 2, 2018. Defendant otherwise denies
the remaining allegations of this paragraph.

7. Defendant denies the allegations of this paragraph.

8. Defendant denies the allegations of this paragraph.

9. Defendant admits that on or about January 25, 2018, Johnson met with
Plaintiff regarding sick calls. Defendant otherwise denies the remaining allegations of this
paragraph.

10. Defendant admits that Plaintiff was suspended on January 31, 2018.
Defendant otherwise denies the remaining allegations of this paragraph.

11. Defendant admits that Plaintiff was terminated by phone on February 2,
2018 by Sarah Brus and Lori Cook. Defendant otherwise denies the remaining
allegations of this paragraph.

12. Defendant denies the allegations of this paragraph.

13. Defendant is without knowledge as to the allegations of this paragraph and

therefore, denies the same.
Case 5:20-cv-00321-TKW-MJF Document 1-1 Filed 12/01/20 Page 19 of 26

COUNT |
AGE DISCRIMINATION

92 Defendant reasserts and incorporates herein its responses to Paragraph
Nos. 1-13 above.

10. Defendant admits that Plaintiff purports to bring this action for age
discrimination under Chapter 760, Fla. Stat., but denies that it violated the same or that
Plaintiff is entitled to any relief.

11. Defendant denies the allegations of this paragraph.

12. Defendant denies the allegations of this paragraph.

13. Defendant denies the allegations of this paragraph.

14. Defendant denies the allegations of this paragraph.

15. Defendant denies the allegations of this paragraph.

16. Defendant denies the allegations of this paragraph.

17. | Defendant denies the allegations of this paragraph.

18. Defendant denies the allegations of this paragraph.

PRAYER FOR RELIEF
Defendant denies that Plaintiff is entitled to any and all relief.
DEMAND FOR TRIAL BY JURY
Defendant denies that any case or controversy exists so as to entitle Plaintiff to a

trial by jury.

 

2 The Complaint contains two (2) sets of paragraph numbers 9-13, and Defendant has mirrored the numbering of the
Complaint.

3
Case 5:20-cv-00321-TKW-MJF Document 1-1 Filed 12/01/20 Page 20 of 26

DEFENDANT’S AFFIRMATIVE DEFENSES
FIRST AFFIRMATIVE DEFENSE
Plaintiff's Complaint fails, in whole or in part, to state claims upon which relief can
be granted.
SECOND AFFIRMATIVE DEFENSE
To the extent Plaintiff's claims are barred, either in whole or in part, by failure to
satisfy any applicable conditions precedent to suit, Plaintiff is precluded from recovering
on those claims.
THIRD AFFIRMATIVE DEFENSE
Defendant is not subject to liability for the alleged acts because it exercised
reasonable care to prevent and correct promptly any discriminatory behavior, and Plaintiff
unreasonably failed to take advantage of any preventative or corrective opportunities
provided by Defendant or to avoid harm otherwise.
FOURTH AFFIRMATIVE DEFENSE
Any adverse employment action taken with respect to Plaintiff was taken for
legitimate, non-discriminatory reasons and was predicated upon a ground other than
Plaintiff's age and would have been taken absent Plaintiffs age.
FIFTH AFFIRMATIVE DEFENSE
To the extent that Plaintiff is able to show that Plaintiff's age was a motivating factor
for any employment action challenged herein, Defendant would have taken the same

action regardless of Plaintiff's age, and accordingly, Plaintiff is not entitled to any relief.
Case 5:20-cv-00321-TKW-MJF Document 1-1 Filed 12/01/20 Page 21 of 26

SIXTH AFFIRMATIVE DEFENSE

Plaintiff's damages claims are barred, in whole or in part, because Plaintiff failed

to mitigate her damages.
SEVENTH AFFIRMATIVE DEFENSE

Even assuming arguendo that Plaintiff were able to establish a claim, Defendant
is entitled to a set-off from damages awarded to Plaintiff for interim earnings, or for any
amounts recovered or which reasonably could have been recovered, by Plaintiff through
Plaintiffs efforts to mitigate damages or through recovery from a collateral source.

EIGHTH AFFIRMATIVE DEFENSE

Even assuming arguendo that Plaintiff were able to establish a claim, any alleged
wrongful or unlawful acts by Defendant’s current or former employees or agents, if they
occurred, were committed outside the scope of such employees’ or agents’ employment
or by third parties, and not in performance of any duty to Defendant, and Defendant
accordingly is not liable for those acts.

NINTH AFFIRMATIVE DEFENSE

Even assuming arguendo that Plaintiff were able to establish a claim, to the extent
that any of Defendant’s current or former employees or agents engaged in any unlawful
or wrongful acts, Defendant did not have knowledge of it, participate in, authorize,
condone or ratify such acts, and therefore, Defendant is not liable for such acts.

TENTH AFFIRMATIVE DEFENSE
Defendant is not liable for punitive/exemplary damages because neither

Defendant nor any of its employees or agents committed any act with malice or reckless
Case 5:20-cv-00321-TKW-MJF Document 1-1 Filed 12/01/20 Page 22 of 26

indifference to Plaintiffs protected rights, approved, authorized or ratified, or had actual
or constructive knowledge of any such acts.
ELEVENTH AFFIRMATIVE DEFENSE
To the extent Plaintiff's claims are barred, either in whole or part, by any applicable
limitations period, Plaintiff is precluded from recovering on those claims.
TWELFTH AFFIRMATIVE DEFENSE
Defendant asserts that, even assuming arguendo that Plaintiff were able to
establish any unlawful personnel action, the same action would have been taken at a
subsequent time as a result of other conduct of Plaintiff not then discovered (after-
acquired evidence) that bars or limits the relief to which Plaintiff may otherwise be entitled
in the absence of such after-acquired evidence.
THIRTEENTH AFFIRMATIVE DEFENSE
Defendant asserts that Plaintiff is precluded from recovering on her claims under
Chapter 760, Fila. Stat., because Plaintiff failed to exhaust her administrative remedies.
WHEREFORE, Defendant MHM Health Professionals, LLC respectfully requests
that judgment be entered in its favor and against Plaintiff, and that it be awarded costs
and attorneys’ fees incurred in defending this action, as well as such further relief as the
Court deems just and appropriate.
Respectfully submitted,
/s/ Catherine H. Molloy
Richard C. McCrea, Jr.
Florida Bar No. 351539
Email: mccrear@gtlaw.com
Catherine H. Molloy
Florida Bar No. 33500

Email: molloyk@gtlaw.com
Cayla M. Page
Case 5:20-cv-00321-TKW-MJF Document 1-1 Filed 12/01/20 Page 23 of 26

Florida Bar No. 1003487

Email: pagec@gtlaw.com
GREENBERG TRAURIG, P.A.

101 E. Kennedy Boulevard, Suite 1900
Tampa, Florida 33602

(813) 318-5700 — Telephone

(813) 318-5900 — Facsimile

Attorneys for Defendant

CERTIFICATE OF SERVICE
| HEREBY CERTIFY that on August 24, 2020, | electronically filed the foregoing
document with the Clerk of the Court by using the E-Filing Portal, which will send a notice

electronically to:

Marie A. Mattox
Marie A. Mattox, P.A.
203 North Gadsden Street
Tallahassee, Florida 32301
marie@mattoxlaw.com
michelle2@mattoxlaw.com
marlene@mattoxlaw.com

/s/Catherine H. Molloy
Attorney
Case 5:20-cv-00321-TKW-MJF Document 1-1 Filed 12/01/20 Page 24 of 26
Filing # 116843506 E-Filed 11/17/2020 08:43:40 PM

IN THE CIRCUIT COURT OF THE FOURTEENTH JUDICIAL
CIRCUIT IN AND FOR WASHINGTON COUNTY, FLORIDA

KATHLEEN RUDOLPH,
Plaintiff,
Vv. Case No. 2020-CA-000047
MHM HEALTH
PROFESSIONALS, LLC, d/b/a
MHM CENTURION,

Defendant.
/

NOTICE OF SERVICE OF PLAINTIFF’S RESPONSE TO
DEFENDANT’S FIRST ADMISSIONS

    

Notice is hereby given that Plaintiffs Answers to Defendant’s
First Set of Interrogatories have been furnished by electronic mail to
counsel for Defendant, Richard C. McCrea, Jr., mecrear@gtlaw.com,
Catherine H. Molloy, molloyk@gtlaw.com, Cayla M. Page,
pagec@gtlaw.com, GREENBERG TRAURIG, P.A., 101 E. Kennedy

Boulevard, Suite 1900, Tampa, Florida 33602, on November 17, 2020

Respectfully submitted,

/s/ Erika E. Goodman
Erika E. Goodman

Florida Bar No.: 60951
MARIE A. MATTOX, P.A.

203 North Gadsden St.
Tallahassee, Florida 32301
Telephone: (850) 383-4800
Facsimile: (850) 383-4801
Erika@erikagoodmanlaw.com
sherrv@mattoxlaw.com

ATTORNEYS FOR PLAINTIFF

Electronically Filed Washington Case # 20000047CAAXMX 11/17/2020 07:43:40 PM
Case 5:20-cv-00321-TKW-MJF Document 1-1 Filed 12/01/20 Page 25 of 26
Filing # 116843506 E-Filed 11/17/2020 08:43:40 PM

IN THE CIRCUIT COURT OF THE FOURTEENTH JUDICIAL
CIRCUIT IN AND FOR WASHINGTON COUNTY, FLORIDA

KATHLEEN RUDOLPH,
Plaintiff,
ve Case No. 2020-CA-000047

MHM HEALTH PROFESSIONALS,
LLC, d/b/a MHM CENTURION,

Defendant.
/

PLAINTIFF’S RESPONSE TO D
ADMISSIONS

Plaintiff, KATHLEEN RUDOLPH, by and through her undersigned counsel,

responds to Defendant’s First Request for Admission as follows:

REQUESTS FOR ADMISSIONS

1. Admit that Plaintiff seeks to recover more than $75,000 in back pay, front

pay, compensatory damages and attorneys’ fees in this action.

ANSWER: Admitted
a Admit that Plaintiff seeks to recover more than $75,000 in damages of any

kind at any time in the course of this litigation.

ANSWER: Admitted that Plaintiff anticipates that all damages combined will
exceed $75,000.

3. Admit that Plaintiff claims to have been damaged by any of the Defendant

in this action in an amount in excess of $75,000.

ANSWER: Admitted that Plaintiff anticipates that all damages combined will
exceed $75,000.

Electronically Filed Washington Case # 20000047CAAXMX 11/17/2020 07:43:40 PM
Case 5:20-cv-00321-TKW-MJF Document 1-1 Filed 12/01/20 Page 26 of 26

Respectfully submitted,

/s/ Erika E. Goodman
Erika E. Goodman

Florida Bar No.: 60951
MARIE A. MATTOX, P.A.
203 North Gadsden St.
Tallahassee, Florida 32301
Telephone: (850) 383-4800
Facsimile: (850) 383-4801
Erika@erikagoodmanlaw.com
sherry@mattoxlaw.com

ATTORNEYS FOR PLAINTIFF

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true copy of the foregoing has been served via electronic
filing through the Florida Courts E-Filing Portal and as a courtesy by electronic mail this
174 day November 2020 to:

Richard C. McCrea, Jr.

Email: mecrear@gtlaw.com
Catherine H. Molloy

Email: molloyk@gtlaw.com

Cayla M. Page

Email: pagec@gtlaw.com
GREENBERG TRAURIG, P.A.

101 E. Kennedy Boulevard, Suite 1900
Tampa, Florida 33602

Ls/Erika E, Goodman_
Erika E. Goodman
